DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Accordingly, claims 1-20 are pending in this application. At least the independent claims have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 12-13 of remarks, filed 5/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of 1/21/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
US 2012/0229597 A1, to Gagel discloses a ship with cameras mounted around its perimeter to form a panoramic image and a distance model which associates a defined point in three-dimensional space with each pixel of each image. See Figs. 3-4 and associated text ([0045-51]). However, Gagel does not teach that the cameras are configured to be mounted higher than a hull of the watercraft  with a field of view that extends down to a vertical vector, nor does Gagel teach determining from the image data a horizontal or vertical reference and an angle of a line interconnecting the imaging module and a navigation hazard relative to the reference. While these parameters are known and used in the math for range determination, they seem to already be known or assumed, not determined from the image.
US 4524615, to Curran et al., discloses a ship with a scope mounted on the rail above the hull which tracks a buoy to determine the speed of the ship. The trigonometry for determining the distance to the buoy is shown in Figs. 2-3 with the height from the water surface and a measured angle as inputs. However, Curran does not teach that the “scope” is an imaging device with a field of view that extends down to a vertical vector, nor would it be considered obvious to replace the scope (which, in one exemplary embodiment is similar to a rifle scope) with a camera having such a field of view because the angle is determined by pivoting the scope to view the buoy. It seems a narrow field of view would be required for this approach to be effective.
US 8978259 B1, to Stephenson, Jr., discloses a vessel docking guidance system comprising lasers and cameras that overhang the ship’s hull and is directed vertically downward. A horizontal offset is determined using the vertical distance and the vertical angle relation in conjunction with common geometric formulas (col. 9, lns. 19-45). However, the purpose of this system is to aid in the longitudinal positioning of the vessel at along a dock and the horizontal offset that is determined appears to be the offset between the vertically generated laser marker location and an alignment marker applied to the surface of a dock (Fig. 13), not the distance to the dock itself. Furthermore, the vertical distance in this case would be a height of the sensor module above the dock, not the height of the sensor module above the water surface as claimed.
JP H0622980 U discloses an obstacle detecting device for a ship comprising a laser scanner mounted higher than the hull and pointing down and over the side of the watercraft wherein a distance to a detected obstacle is calculated from the mounting height and pitch and roll angles of the hull. However, this reference does not disclose an imaging module with the claimed field of view nor would it be considered obvious to replace the laser scanner with such an imaging module because the invention of this reference is primarily directed to the use of a certain kind of laser wave ([0004]). 
KR 20120072516 A, to Lee et al., discloses a ship with cameras mounted at the top of the hull for measuring distance to a detected object. However, this reference is silent regarding the field of view of the camera(s) and performs the distance calculation via autofocusing the camera(s).
GB 1125306 A, to Bolton, discloses a range measuring apparatus for a ship comprising a camera mounted higher than the hull and pointing down and over the side of the watercraft wherein a user may manually align a cursor on a display with an object captured in the image to obtain a range to the object from a scale. The distance to the object is mathematically determined (see Fig. 1 and page 3, lines 5-40) based on the ship’s draft and fore-aft trim (page 4, lines 41-53). However, Bolton does not teach that the camera’s field of view extends down to a vertical vector. Also, since the ship’s fore-aft trim is not necessarily horizontal (Bolton page 3, lines 49-52), Bolton does not specifically teach determining a horizontal or vertical reference which is then used to determine an angle of a line connecting the camera to an object. Furthermore, although the mathematical equation H tan A is disclosed and a range scale is provided, Bolton is silent regarding any “logic device” that actually performs the determinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662